Citation Nr: 0533039	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  03-08 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a left groin sprain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from September 1984 to June 
1988, and from July 1991 to June 2000.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Baltimore, 
Maryland, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In February 2005, the 
Board remanded this issue for further evidentiary 
development.   


FINDING OF FACT

The competent evidence of record does not show the veteran 
currently has any disability due to a left groin sprain.


CONCLUSION OF LAW

A left groin sprain was neither incurred in nor aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that he has a chronic left groin sprain 
due to injuries sustained while in military service.  It is 
requested that the veteran be afforded the benefit of the 
doubt.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  If a condition noted 
during service was not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is mindful that it cannot make its 
own independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999). 

With the above criteria in mind, the Board notes that, while 
the veteran's service medical records reflect treatment for 
groin muscle pain on several occasions, the March 2005 VA 
examiner opined that the veteran did not have a current 
disability.  Significantly, no contrary medical opinion or 
other competent evidence is of record, or has been referenced 
by the veteran.  Id.

Thus, because none of the medical evidence of record includes 
a current diagnosis of a left groin sprain or residuals 
thereof, service connection is denied.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. § 3.303.

In reaching the above conclusion, the Board has not 
overlooked the veteran's written statements to the RO or his 
statements to VA examiners.  While lay witnesses are 
competent to describe experiences and symptoms that result 
therefrom, because laypersons are not trained in the field of 
medicine, they are not competent to provide medical opinion 
evidence as to the current diagnosis of a problem.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
veteran's statements, addressing his current diagnosis are 
not probative evidence as to the issue on appeal.

The Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim must be denied.

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), a review of the record 
shows that VA notified the veteran that establishing 
entitlement to service connection for a disability requires, 
among other things, a current disability.  See, e.g., the 
January 2002 rating decision; the January 2003 statement of 
the case; the December 2003 and June 2005 supplemental 
statements of the case; and the July 2001 and February 2005 
VA letters to the veteran.  Moreover, this claim is denied 
because the veteran does not meet the statutory threshold for 
entitlement to service connection for a left groin sprain, 
i.e., a current disability.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Therefore, because the decision is 
mandated by the veteran's failure to meet a basic 
prerequisite for service connection the Board is entitled to 
go forward with adjudication of the claim regardless of 
whether or not VA provided adequate notice and assistance as 
required by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).  Further 
discussion of the VCAA is not required. 


ORDER

Service connection for a left groin sprain is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


